Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant’s reply to the Restriction requirement, dated May 28, 2021, has been received. By way of this reply, Applicant has elected the species of “a substance for measuring the level of protein encoded by autophagy-related gene 5”, without traverse.
Claim 4 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 28, 2021.
Claims 1-3, 5-7, and 12-16 are currently under consideration, drawn to a composition for diagnosing Sjogren's syndrome in dry eye syndrome, comprising a substance for measuring the expression level of autophagy-related gene 5 (ATG5).

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application 10-2017-0028783 filed in Korea on March 7, 2017. However, it is noted that no certified English translation of said application has been filed. A certified English translation of this application is required to properly assert priority. See 37 CFR 1.78.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 5-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
There is insufficient written description of the genus encompassed by the recitation of “substance for measuring the expression level of autophagy-related gene 5 (ATG5)”. It is noted that Applicant elected the level of protein as the method of measuring the expression, however the claims do not limit the substance to only a substance for measuring the level of protein.
The specification discloses examples of substances, such as antibodies, primers, probes, and the like specific for ATG5 (see page 7). However, beyond the specifically disclosed examples of such substances, the specification does not describe structures, physical properties, or chemical properties of any other compounds that would accomplish the goal claimed by the functional language of “measuring the expression level of autophagy-related gene 5 (ATG5)”. 
Thus, the specification does not disclose a correlation between measuring the expression and the critical structure of such a substance beyond the above mentioned examples.
The level of the skill and knowledge in the art is that there is no known correlation between any structural component and the ability to measure the expression level of ATG5 for the genus of substance encompassed by the claim. Thus, the disclosure does not allow one of skill in the art to visualize or recognize the structure of “any substance” required to practice the claimed invention. Accordingly, one of skill in the art would conclude that Applicant would not have been in possession of the claimed genus of “substance for measuring the expression level of” because the genus of substances possessing the desired function and activity are not adequately described in the instant disclosure as filed without description of a number of species representative of the breadth of the genus.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
The claim recites the limitation of “a cut-off value” of 4.002023. However, it is not apparent how this value is mean to be used in practicing the invention. 
Applicant’s specification describes an ROC curve analysis performed across two populations of patients, from which a cut-off value was calculated (pages 24-28). It is not readily apparent how this value is meant to be interpreted by someone practicing the invention. ROC curve analysis is performed statistical analysis of two large populations, and given the variance in sensitivity and specificity of such a pool of data, the cut-off value would vary slightly from group to group. The metes and bounds of this claim are ill-defined, and the skilled artisan would not be appraised if they were infringing the claim or not.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-7, and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Katsiougiannis (Clin Exp Immunol. 2015 Aug;181(2):244-52) in view of Speicher (US20150233930A1).
Katsiougiannis teaches that salivary gland epithelial cells in Sjogren’s syndrome patients are in an autophagic state (page 250, left column, second paragraph), and that measurement of microtubule-associated protein 1 light chain 3 in its membrane-bound form (LC3B-II) by immunoblot (Western blot) is a method to detect autophagy in salivary gland cells (page 247, left column, third paragraph). 
	However, Katsiougiannis is silent with regards to measurement of ATG5.
Speicher teaches that ATG5 is an essential protein for autophagy, at that cells with high autophagy exhibit high expression of ATG5 (para. 0219). Speicher also teaches methods and kits for autophagy level of a cell in a mammalian subject's biological sample by identifying the presence of biomarkers of interest (para. 0016). These diagnostic reagents may include antibodies which bind to the biomarker (para. 0126). Speicher also teaches immunoassays for the detection of biomarkers (para. 0157).
It would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to combine the teachings of Katsiougiannis and Speicher to arrive at the claimed invention. Katsiougiannis teaches that autophagy is increased in salivary glands of patients with Sjogren’s syndrome, and describes the use of LC3B-II as a biomarker for autophagy. Speicher teaches that ATG5 is also a biomarker for autophagy, and that immunoassay kits may be used to detect the presence of such biomarkers for the purpose of diagnosing a disease. The skilled artisan would therefore be motivated to examine known markers of autophagy such as ATG5 in salivary glands of patients with Sjogren’s syndrome by means of simple substitution, and from there envision a method of diagnosing Sjogren's syndrome by detecting the presence of ATG5 by immunoassay. 

Therefore, the invention, as a whole, was prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Deretic (U.S. patent 9,572,820).

No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER JOHANSEN whose telephone number is (571)272-0280.  The examiner can normally be reached on Monday-Friday, 8:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER JOHANSEN/            Examiner, Art Unit 1644                                                                                                                                                                                            

/SHARON X WEN/            Primary Examiner, Art Unit 1644